The court allowed the motion in this court to' prevail, and rever, sed the decision of the district court, on the ground, that such a' practice had never been adopted in any court of law in this country.
Note. Upon a suggestion merely, there being no affidavit, that if certain persons should die, their death would be prejudicial to the plaintiff’s title, a' commission issued to examine witnesses on the part of the plaintiff", although the defendant had not answered. Bagnold v. Green, 1 Dickens, 2. Carey’s Rep. 48, S. C.